  Case 3:19-cv-02074-G Document 53 Filed 02/20/20              Page 1 of 4 PageID 1576



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

NATIONAL RIFLE ASSOCIATION OF        §
AMERICA,                             §
                                     §
    Plaintiff and Counter-Defendant, §
                                     §
and                                  §
                                     §
WAYNE LAPIERRE,                      §
                                     §
    Third-Party Defendant,           §
                                     §
v.                                   §                   Case No. 3:19-cv-02074-G
                                     §
ACKERMAN MCQUEEN, INC.,              §
                                     §
    Defendant and Counter-Plaintiff, §
                                     §
and                                  §
                                     §
MERCURY GROUP, INC., HENRY           §
MARTIN, WILLIAM WINKLER,             §
MELANIE MONTGOMERY, AND JESSE §
GREENBERG,                           §
                                     §
    Defendants.

   DEFENDANTS’ RESPONSE TO PLAINTIFF’S MOTION TO ENTER PROPOSED
                PROTECTIVE ORDER FOR NON-PARTIES

       Ackerman McQueen, Inc. (“AMc”), Mercury Group, Inc. (“Mercury Group”), Henry

Martin (“Martin”), William Winkler (“Winkler”), Melanie Montgomery (“Montgomery”), and

Jesse Greenberg (“Greenberg”) (collectively, “Defendants”) file this Response to Plaintiff’s

Motion to Enter Proposed Protective Order for Non-Parties (the “Response” to the “Motion”),

and respectfully show as follows:

       On February 13, 2020, Defendants filed their Response to Plaintiff’s Motion to Compel

production of documents. ECF 051. Defendants incorporate the factual allegations and arguments


DEFENDANTS’ RESPONSE TO PLAINTIFF’S MOTION TO ENTER PROPOSED                          PAGE 1
PROTECTIVE ORDER FOR NON-PARTIES
  Case 3:19-cv-02074-G Document 53 Filed 02/20/20                  Page 2 of 4 PageID 1577



from their Response to the Motion to Compel as if set forth fully herein. Defendants agree—as

set forth in that Response—that this case requires a protective order to govern production from the

parties and from third-parties. As Defendants further explained there, a protective order exists in

the three Virginia lawsuits (consolidated into one) with specific protections for AMc’s

competitive, Highly Confidential information: the NRA’s lead counsel, William A. Brewer, III

(“Brewer”) and the public relations (“PR”) unit at his law firm are prohibited from accessing,

reviewing, and otherwise using information so designated. See ECF 51 ¶¶ 14-15. Notably, the

NRA’s counsel “proposed a protective order that would prohibit the PR unit employees from

having access to any of the discovery designated ‘highly confidential,’” i.e., the NRA itself offered

to restrict the PR unit (which includes Brewer). See ECF 51 ¶ 14 & fn. 34.

       Here, the NRA is proposing two separate protective orders, one for the parties and one for

third-parties. That unnecessarily complicates the case and the rules governing the parties’ (and

third-parties’) actions. What is worse, both protective orders conveniently (a) remove the Highly

Confidential designation to give Brewer and his PR unit unfettered access to AMc’s sensitive

information and (b) they both reduce the Highly Confidential information in Virginia to simply

Confidential information in this matter, which is a blatant circumvention of the Virginia protective

order. See ECF 51 at Ex. B-21 § 2.5 (“Documents designated ‘Highly Confidential’ for purposes

of the Virginia Action shall be treated as ‘Confidential’ for purposes of this Action.”). Thus,

Defendants requested as part of the relief in their Response to the Motion to Compel that this Court

enter a substantially identical version of the Virginia protective order in this case to maintain the

two-tier confidentiality designations to promote uniformity and compliance, as well as to protect

AMc’s competitive information from a person who already has abused such information (e.g.,

serving more than 20 subpoenas to AMc’s former and current clients). See Ex. A to ECF 051.



DEFENDANTS’ RESPONSE TO PLAINTIFF’S MOTION TO ENTER PROPOSED                                 PAGE 2
PROTECTIVE ORDER FOR NON-PARTIES
  Case 3:19-cv-02074-G Document 53 Filed 02/20/20                   Page 3 of 4 PageID 1578



                                             PRAYER

       WHEREFORE, PREMISES CONSIDERED, Defendants respectfully request this Court

deny Plaintiff’s Motion; enter the protective order attached to Defendants’ Response to the Motion

to Compel (ECF 051) as Exhibit A to prohibit Brewer and the public relations unit of the Brewer

Firm from accessing information designated “highly confidential”; and grant Defendants any and

all such other and further relief at law or in equity to which they may be justly entitled.

Dated: February 20, 2020.

                                               Respectfully submitted,

                                               /s/ G. Michael Gruber
                                               Jay J. Madrid, Esq.
                                               Texas Bar No. 12802000
                                               madrid.jay@dorsey.com
                                               G. Michael Gruber, Esq.
                                               Texas Bar No. 08555400
                                               gruber.mike@dorsey.com
                                               J. Brian Vanderwoude, Esq.
                                               Texas Bar No. 24047558
                                               vanderwoude.brian@dorsey.com
                                               Brian E. Mason, Esq.
                                               Texas Bar No. 24079906
                                               mason.brian@dorsey.com
                                               DORSEY & WHITNEY LLP
                                               300 Crescent Court, Suite 400
                                               Dallas, Texas 75201
                                               (214) 981-9900 Phone
                                               (214) 981-9901 Facsimile

                                               ATTORNEYS FOR DEFENDANTS
                                               ACKERMAN MCQUEEN, INC., MERCURY
                                               GROUP, INC., HENRY MARTIN, JESSE
                                               GREENBERG, WILLIAM WINKLER, AND
                                               MELANIE MONTGOMERY




DEFENDANTS’ RESPONSE TO PLAINTIFF’S MOTION TO ENTER PROPOSED                                  PAGE 3
PROTECTIVE ORDER FOR NON-PARTIES
  Case 3:19-cv-02074-G Document 53 Filed 02/20/20                   Page 4 of 4 PageID 1579



                                 CERTIFICATE OF SERVICE

        I hereby certify that on February 20, 2020, I filed the foregoing document with the clerk of
court for the U.S. District Court, Northern District of Texas. I hereby certify that I have served the
document on all counsel and/or pro se parties of record by a manner authorized by Federal Rules
of Civil Procedure 5(b)(2).

                                               /s/ G. Michael Gruber
                                               G. Michael Gruber, Esq.




DEFENDANTS’ RESPONSE TO PLAINTIFF’S MOTION TO ENTER PROPOSED                                  PAGE 4
PROTECTIVE ORDER FOR NON-PARTIES
